Exhibit 10.P.6

 

  LOGO [g61767img001.jpg]  

FINANCIAL INNOVATORS

March 20, 2007          

THE FINOVA GROUP INC.

8320 N Hayden Road, Suite C112

SCOTTSDALE, AZ 85258

     INTERNET www.finova.com

Dear Richard Ross,

This letter restates your 2007 salary, bonus opportunity and severance benefits.

Salary

Effective March 1, 2007 your salary was increased to $231,000 annually.

2006 Bonus Awards

Your 2006 bonus opportunities ranged from 0% to 200% of your base salary and you
have been awarded $300,000 in bonus, which is 71.4% of your maximum bonus
opportunity. Although the Bonus Plan is discretionary in nature, your personal
performance and the company’s overall results factored into determining this
award. For 2007, you are eligible to receive a bonus in the range of 0% to 200%
of your base salary.

Base Severance

 

  1) Base severance - in the event you are involuntarily terminated for reasons
other than cause or performance, you will be eligible to receive severance pay
in a lump sum, less applicable taxes, equal to 4 weeks for each full year of
service prorated for partial years with a minimum of 52 weeks and a maximum of
78 weeks of base salary. As of this writing, your base severance is equal to
52.00 weeks.

Additional Severance

 

  2) In recognition of your contribution during 2003, in addition to the base
severance pay detailed in (1) above, you were given another 12.70 weeks of
severance.

 

  3) In recognition of your contribution during 2004, in addition to the base
severance pay detailed in (1) and the additional severance detailed in
(2) above, you have been awarded another 16.25 weeks of severance.

 

  4) In recognition of your contribution during 2005, in addition to the base
severance pay detailed in (1) and the additional severance detailed in (2) and
(3) above, you have been awarded another 15.48 weeks of severance.



--------------------------------------------------------------------------------

  5) In recognition of your contribution during 2006, in addition to the base
severance pay detailed in (1) and the additional severance detailed in (2),
(3) and (4) above, you have been awarded another 18.57 weeks of severance.

You may have the opportunity to be awarded additional severance weeks for future
years. Those awards are discretionary and based upon the criticality of your
position and your performance.

The total of your base and additional severance weeks may exceed the 78-week
maximum stated in (1) above.

Funding for the payment of severance is secured in the FINOVA Severance Trust.

Since the task of liquidating the portfolio cannot be forecast precisely, it is
difficult to predict our staffing needs, but every effort will be made to give
you at least 30 days notice of your termination date.

COBRA

The Company will pay COBRA premiums for medical, dental and vision on your
behalf for a period of time equal to the number of weeks of your base severance
pay (item (1) above), rounded to the next whole month with a minimum of 12
months up to a maximum of 18 months. You must be a participant in the Plans at
the time you are terminated and enroll in COBRA by sending the enrollment
material to Aetna COBRA Administration to receive this benefit. The additional
severance weeks granted to you for 2003, 2004, 2005 and 2006 in items (2), (3),
(4) and (5) above will not be eligible for Company paid COBRA premiums nor will
any additional weeks granted in the future through that program. As of this
writing, you are entitled to 12 months of company paid medical, dental and
vision.

Nothing in this letter assures that the Company will maintain a medical
insurance program throughout the COBRA eligibility period. FINOVA, or its
successor, if any, will use commercially reasonable efforts to obtain continued
COBRA or medical insurance coverage for the COBRA participants, but either of
them may not be successful in those efforts. If COBRA or medical insurance
coverage cannot be obtained, the Trustee will pay from the Trust to the Eligible
Employee the amount of the remaining COBRA or medical insurance payments for
which the Company would have funded on the participant’s behalf. If the Company
or Trust has prepaid those amounts to the insurance carrier, which will be
deemed to have satisfied the foregoing obligations, and any refunds of unused
premiums shall belong to the Eligible Employee.

Career Continuation Counseling

You will also receive executive career-planning services to help you obtain
future employment. Our outplacement vendor at this time is Lee Hecht Harrison.
You are



--------------------------------------------------------------------------------

entitled to their 12-month program. Additional details about the program
benefits will be communicated to you at the time of your severance.

Other Severance Benefits

Financial/Estate Planning

You are eligible for financial/estate planning services for up to 12 months from
your termination date. The Company will reimburse you up to $8,000 for the costs
incurred by you and/or your spouse in connection with financial counseling. The
advice is to be provided by a licensed financial advisor of your choosing. This
service includes, but is not restricted to tax preparation.

Exec-U-Care

You are eligible to continue your Exec-U-Care services for 12 months from your
termination date. The Exec-U-Care program is used to pay for medical, dental or
vision services not covered by the group health plans up to a total of $5,000
each calendar year. Co-payments, deductibles and any out of pocket costs
associated with dental and doctor visits are covered benefits under this
program. Exclusions and limitations of the program are in the enrollment
information you already have.

Executive Physical Exam Benefit

You are eligible to be reimbursed up to $3,200 for one annual physical during
the calendar year of your termination and one annual physical during the
calendar year following your termination date. The physical can be arranged
either through your primary care physician or at a medical facility of your
choosing. The physical includes a comprehensive physical exam, associated
laboratory work, audiogram, glaucoma screening, resting electrocardiogram, chest
x-ray, treadmill stress test and associated laboratory work, as applicable.

To the extent that you are entitled to the Career Counseling Benefits and the
Other Benefits set forth above post termination, you may receive the cash
equivalent of those benefits in a lump sum, as additional severance.

Resignations and Terminations for Cause or Performance

If you voluntarily resign or are terminated for cause or performance at any
time, you are not eligible to receive severance benefits.

Nothing in this letter forms a contract of employment for any specific duration
or on any specific terms, and FINOVA retains the right to terminate your
employment at any time.

This letter is subject to the terms of applicable policies and the specific
plans relating to the matters noted above, such as FINOVA’s Severance Pay Plan,
Enhanced Severance



--------------------------------------------------------------------------------

Plans, the Annual Bonus Plans and the Employee Severance and Bonus Trusts, which
are incorporated by reference. If those policies or plans conflict with this
letter, the terms most beneficial to the employee shall control.

If you have any questions, please feel free to call me at 480-624-4993.

 

Sincerely, /s/ Susan DeFelice

Susan DeFelice

Vice President – HR & Benefits

Employee Acceptance

In signing below you are agreeing to the terms of this letter. You are also
acknowledging your understanding that you are not able to voluntarily terminate
employment and still receive any severance payment.

 

/s/ Richard A. Ross Richard A. Ross

Date March 20, 2007